 ATCO-SURGICAL SUPPORTS, INC.551the, maintenance employees are an essential part of the Employer'stotal operation.Further, a unit of operation and maintenance employ-ees of an employer in the transportation industry, like a unit of pro-duction and maintenance employees of an employer engaged in manu-facturing, is not only presumptively appropriate, but may be viewedas an optimum unit. In analogous situations in the bus 7 and taxi 8transportation industries, the Board has found that a unit of operationand maintenance personnel is presumptively appropriate.The factthat the drivers and the maintenance employees might also separatelyconstitute appropriate units does not preclude a finding that bothgroups together also constitute an appropriate unit.For these rea-sons, and as there is no separate bargaining history, and no labor orga-nization is seeking to represent the maintenance employees in a sep-arate unit, we find a unit including the drivers and the mechanics andgarage employees appropriate, and we shall include mechanics andgarage employees in the unit.Accordingly, we find that the following employees constitute anappropriate unit for the purposes of collective bargaining within themeaning of Section 9(b) of the Act: All single owner-drivers andnonowner-drivers operating equipment under permanent leases withthe Employer; all drivers operating the Employer's equipment; andall mechanics and garage employees of Indiana Leasing Corporationand the Employer; but excluding all drivers of leased equipment notunder permanent lease contract with the Employer, foremen, office-clerical employees, dispatchers, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]7See TennesseeCoachCompany,88 NLRB 253.8 Cab Operating Corp.,atat.,etc., 153 NLRB 8718.Atco-Surgical Supports,Inc.andAmalgamated Clothing Workersof America,Cleveland Joint Board,AFL-CIOAtco-Surgical Supports,Inc.andAmalgamatedClothing Work-ers of America,Cleveland Joint Board,AFL-CIO,Petitioner.Cases Nos. 8-CA-3946 and 8-RC-5937.March 10, 1966DECISION AND ORDEROn December 8, 1965, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-157 NLRB No. 53. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion.Thereafter, the Respondent filed exceptions to the Decision anda supporting brief.The General Counsel also filed exceptions to theDecision and a memorandum in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the brief and memorandum,and the entire record in these cases, and hereby adopts the findings,,conclusions, and recommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order and,further, dismissed the petition for certification of representative filedby the Petitioner in Case No. 8-RC-5937 and vacated all proceedingsheld thereunder.]1The General Counsel excepts to the TrialExaminer's failure torecommend specificallythat the election conducted in Case No. 8-RC-5937 be set aside, that the petition be dis-missed, andthat all proceedings pursuant thereto be vacated.The Trial Examiner did,in theremedy section of his Decision, recommend that the petition be dismissed, and weherein dodismiss thepetition in Case No. 8-RC-5937 and order thatall proceedings inconnection therewith be vacated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE-This proceeding, heard before Trial Examiner Frederick U. Reel at Akron, Ohio,on October 19 and 20, 1965,1 arises out of the efforts of the Charging Party, hereincalled the Union, to become the statutory bargaining representative of the employeesof the Respondent, herein called the Company.The representation proceeding wasinitiated with a petition duly filed, which was followed by a consent election on May 6,which the Union lost and to which it filed objections. The unfair labor practice casewas initiated by a charge filed July 6 and a complaint issued August 6, and amendedSeptember 8 and at the close of the hearing. The two cases were consolidated by theBoard's Regional Director on September 8.At issue are whether the Companyengaged in conduct which warrants setting aside the election, whether it interfered'with, restrained, and coerced- employees in the exercise of their Section 7 rights,whether the Company unlawfully dominated or supported a labor organization, andwhether the Union commanded majority support at the time it requested bargainingso that the Company's refusal to bargain violated Section 8(a)(5) of the Act.Upon the entire record including my observation of the witnesses, and after- dueconsideration of the briefs filed by General Counsel and the Company; I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATIONS INVOLVEDThe Company, an Ohio corporation engaged in Cuyahoga Falls in the manufactureof surgical supports and appliances, annually ships products valued at over $50,000 topoints outside the State, annually receives goods valued in excess of $50,000 directlyfrom outside the State, and is engaged in commerce within the meaning of Section2(6) and (7) of the Act. The pleadings establish, and I find, and the Union is alabor organization within the meaning of Section 2(5) of the Act.The complaintalleges, and the answer denies, that an organization referred to as "the committee" or1 All dates herein refer to the year 1965 except where otherwise noted. ATCO-SURGICAL SUPPORTS, INC.553,the "Grievance Committee," a committee of employee representatives at the Com-pany's plant, is also a labor organization within the meaning of that section.Asundisputed evidence establishes that the Grievance Committee is an organization inwhich employees participate and which exists for the purpose ofdealingwith theCompany concerning conditions of work, I find that the allegations of the complaintin this respect are sustained.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Union's organizing driveIn the spring of 1965 the Union conducted an organizing campaign at the Company's-plant.By April 9, when the Union demanded recognition, it had received signedauthorization cards from 39 of the 65 employees in the production and maintenanceunit which the pleadings establish is appropriate.These cards recited that the signer-applied for membership in the Union and authorized its officers to represent her incollective bargaining with her employer. (Five more cards were signed April 9, and,three more in the next 10 days.)On April 9 the Union, in a telegram to the Com-pany, requested recognition and bargaining, offering to prove its majority by having"an impartial mutually agreeable person" check the authorization cards against the.payroll.The Company replied on April 19 in a letter declining to recognize theUnion.Thereafter, the Union filed a representation petition with the Board, and aconsent election, agreed to on April 29, was scheduled for May 6. The Union lost theelection38 to 27.As stated above, the Union at the time of its bargaining request held authorization'cards from 39 of 65 employees.At thehearing,the Company called six employee-witnesses,four of whom had signed cards, three before April 9 and one thereafter.Even if their cards be deducted, the Union had a clear majority at the time of the bar-gaining request.Accordinglydiscussionof their testimony as to the circumstancesunder which they signed caids is unnecessary, although it is probable that under-N.L.R.B. v. Cumberland Shoe Corp.,351 F. 2d 917 (C.A. 6), even the cards of the-four witnesses are valid.2B.Company conduct immediately prior to the election1.In the period between April 22 and May 5, inclusive, Company President Nockmade three speeches to the employees concerning the Union's effort to organize andthe impending election. In the course of these speeches Nock reminded the employ-ees that they had a grievance committee (discussed below), suggested that improve-ments could be made in its operations, advised them that after the election he would'hold conferences with the employees to become acquainted with their problems, andmentioned.that the Company was collecting data looking to the institution of an'incentive plan. In one of these speeches Nock advised the employees that if the plantshut down, it.was, unlikely that the Union could find jobs for all the employees.Healso stated that the Company "cannot live with the Union" and that "any union would'kill any chance for the Company and its employees."2 The Companyargues inits brief that the testimony of these employeesshows that,the Union's method of obtaining signatures was such as to cast doubt on the validity of allthe cards.Possiblysuch an argumentwould carry weight if the numbers involved weresuch thatthe employercould not reasonably be expected to call as witnesses a sufficientnumber todestroy the majority, and if a wider sampling were presented showing more-pervasive misrepresentation or coercion by the UnionBut here, where the Union's ma-jority as of April 9 could have been dissipated by knocking out 7 cards, and its majorityat any date could have been dissipated by knocking out 15, it is not too much to requirethe Company to put on detailed proof rebutting the presumption arising from the-unambiguous languageon the cards. (Note that the Companycalled sixemployee wit-nesses in1 hour'on the second and final day of the hearing )The Company would haveme accept, for example, the testimony of employee Crago that it "was all over the shop"that nonsigners would have to pay "double dues" if the Union got inOne other witness,Nestor, testified to a threat that nonsigners would pay a $10 fine.None of the otherwitnesses called by the Company testified to any remarks of this natureOn this recordI cannot find that the Union's majority is tainted because of the testimony of two witnesseswhen there is no reason for the Company not to .have produced additional evidence if ItexistedCf 2 Wigmore,Evidence,§ 285 ;0.F Shearer & Sons v. Cincinnati 31-arincService, Inc.,279 F. 2d 68, 73-74 (C A. 6). 554DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.May 3, 3 days before the election, the Company took a stock inventory; usuallyit took an annual inventory on October 1, a practice it followed in 1963 and 1964.Arumor circulated among the employees that this special inventory was in preparationfor sale of the business if the Union won the election, but Nock did not confirm thisuntil after the election which the Union lost.Foreman Wernet, however, who theCompany admits is "an agent and supervisor" as alleged in the complaint, confirmedthe same rumor prior to the election.Asked by employee Laughlin why the inventorywas being taken, Wemet replied: "Well, it's just the beginning of the end."A fewdays before the election, Wernet also stated to employee Finch, within the hearing ofemployee Rawson, that the Company was not installing a certain piece of equipmentit had recently purchased because the plant might soon be sold.About a week beforethe electionWernet engaged in a discussion about it with employee Casmo in the,presence of employee Laughlin.To Casino's inquiry, "How do you think it's goingto turn out?" the foreman replied: "Well, maybe next week we won't be eating." 33.For a number of years the Company dealt with a committee consisting of threeemployees, elected for 1-year terms, which presented employee complaints to manage-ment.This committee, although it lacked a constitution and bylaws and charged nodues, was as found above a labor organization within the meaning of the Act.Afterthe Company received the Union's demand for recognition, Company President Nockcalled a meeting of the committee members to apprise them of the Union's demandand to acquaint them with the facts concerning the matter, such as that a petition for.an election had not yet been filed and that the Union would need to establish a "30percent showing of interest" before an election would be scheduled.Nock in his pre-election speeches to the employees mentioned that they already had a committeerepresenting them, "that if there were no union, it would continue to function, andthat a review of the committee reporting system might be in order." This last refer-ence, Nock explained at the hearing, was to a feeling he had sensed among the employ-ees that the committee did not report to the employees all the details of its-meetingswithmanagement.Two members of the committee resigned shortly before the,election.C. Company conduct after the electionThe day after the election Nock in a speech to the employees advised them that the-inventory had been taken to put the Company in a position to sell the business hadthat course seemed advisable.He also advised the employees that the employee com-mittee would be formed anew after he had conducted individual interviews with the-employees.In the individual interviews which Nock conducted in the month following the elec-tion, he gave each employee a list of seven possible benefits or improvements in termsof employment (e.g., hospitalization, pensions, raises, etc.) and asked each employeeto rate the terms from 1 to 7 in order of importance to her.Nock asked eachemployee if she had any comment about the committee and the way it functioned.After these interviews Nock again addressed the employees as a group and arrangedfor the reestablishment of the committee.On this occasion he told the employees toselect at random one of their number who would be in charge of arranging for the-election of new committee members.He also told the employees that be would meetwith the committee on major issues (a departure from his past practice) and thatgrievance meetings would be with the plant manager.After the new committee waschosen, Nock met with it and gave it the results of his individual inquiries concerningthe committee's operations.One of these suggestions, which Nock proffered and thenew committee accepted, was that the employees as a group would have the right todiscuss, and vote on, major issues.D. Concluding findingsThe major issues in this are controlled by settled principles.As noted above, theUnion enjoyed a clear "card majority" at the time of its request for recognition. There-after the Company, through the speeches of its president, advised the employees thatit could not live with a union, that a union would kill any chance for the Companyand its employees, and that if the plant shut down the Union could not find themjobs.4To underscore the threat implicit in these statements, the Company took a8 The Company argues that Wernet's comments were not passed on by Laughlin,Casmo,Rawson, andFinch.Actuallythe record is silent as to whether Rawson and CasmorepeatedWernet's statements to others.,these statements are ignored in the Company's brief which mentionsonly the inventory and the preelection interviews as alleged violations of Section 8(a) (1),meriting discussion. ATCO-SURGICAL SUPPORTS, INC.555,special inventory 3 days before the election, causing a rumor, well founded in fact,that the inventory was being taken in anticipation of a plant sale if the Union won.Foreman Wernet stated that the inventory was the beginning of the end, and alsoopenly questioned whether the employees would be eating after the election. In addi-tion Nock held out the promise of improved working conditions through reforms inthe employee committee and through individual interviews.The coercion and!restraint inherent in such threats and promises violated Section 8(a)(1) and also,made a fair election impossible.Under settled law, the employer who has engagedin such conduct cannot be heard to assert a good-faith doubt of the Union's majority.Having prevented a fair election, the employer must needs abide by other proof ofmajority, here established by valid authorization cards. See, e.g.,N.L.R.B. v. ModelMill Company,210 F. 2d 829 (C.A.6); N.L.R.B. v. Armco Drainage & Metal Prod-ucts Company, Inc., Fabricating Division,220 F. 2d 573, 577 (C.A. 6), cert. denied350 U.S. 838.And the Union's loss of the election under these circumstances is im-material.International Union of Electrical, Radio and Machine Workers, AFL-CIO'(S.N.C. Manufacturing Co., Inc. v. N.L.R.B.,352 F. 2d 361 (C.A.D.C.), cert. deniedsub nom. S.N.C. Mfg. Co. v. N.L.R.B.,382 U.S. 902.With respect to the employee committee, the employer's open support thereof as analternative to the Union during the preelection period constituted unlawful assistancein violation of Section 8(a)(2) and (1). SeeEdmont, Inc.,139 NLRB 1528. Fur-ther, the Company's role in the committee's reestablishment after the election and ininstituting changes in the procedures is indicative of company domination of thatorganization.The Company's postelection conduct also violated Section 8(a)(1) of the Act,particularly in Nock's statement that the preelection inventory had been taken with aneye to sale of the plant had the election turned out otherwise.The postelection inter-views, accompanied as they were with an indication that the Company proposed togrant further benefits, were likewise violative of the Act as they had their genesis inthe Company's preelection campaign and were manifestly and concededly in responseto the employees' efforts to organize.Cf.N.L.R.B. v. Exchange Parts Company,375 U.S. 405. In a case so replete with critical unfair labor practices immediatelybefore the election, I see no need for refined analysis of each aspect of the Company'spostelection activities.I do not find, however, that Nock's mention of a possibleincentive plan was unlawful, either before or after the election, as he said no more onethat subject than he had stated to the employees the preceding fall.III.THE REMEDYI shall recommend that the Company cease and desist from its unfair labor prac-tices and (particularly in view of the threats to which it resorted) from any other-violation of its employees' Section 7 rights.N.L.R.B. v. Bailey Company (East SideBranch),180 F. 2d 278 (C.A. 6).Affirmatively I shall recommend that the Com-pany bargain with the Union upon its request, disestablish the employee committee,-and post appropriate noticesThe representation proceeding becomes moot in the light of the above findings andconclusions and should therefore be dismissed.5CONCLUSIONS OF LAW1.By open and implied threats that the Company would close the plant if theUnion won the election, by preelection promises of benefits in the form of an improvedgrievance committee and individual interviews with employees to ascertain the natureof their problems, and by postelection fulfillment of those promises, the Companyengaged in unfair labor practices affecting commerce within the meaning of Section8(a) (1) and Section 2(6) and (7) of the Act.2.By supporting the employee committee and by dominating its reorganization,,the Company engaged in unfair labor practices affecting commerce within the mean-ing of Section 8(a)(2) and (1) and Section 2(6) and (7) of the Act.3.By refusing to bargain with the Union at a time when it represented a majorityof the employees, and at a time when the Company was motivated not by a good-faith doubt of the Union's majority but by a desire to destroy the Union through the-unfair labor practices found above, the Company engaged in an unfair labor practice-affecting commerce within the meaning of Section 8(a) (5) and (1) and Section 2(6)and (7) of the Act.e The Companyin itsbrief states that the Regional Director In his report on objectionserred infinding that there were rumors thebusinesswould be sold.Nock testified to-similar rumors. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERAccordingly, upon the foregoing findings of fact and conclusions of law, and on therecord as a whole, I recommend, pursuant to Section 10(c) of the Act, that Respond-ent, Atco-Surgical Supports, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with Amalgamated Clothing Workers of America, Cleve-land Joint Board, AFL-CIO, as the exclusive representative of the employees in thefollowing appropriate unit*All production and maintenance employees employed by Respondent includingshipping clerks, janitors, and regular part-time employees, but excluding all officeclerical employees, and professional employees, guards, and supervisors as definedin the Act.(b) Expressly or impliedly threatening its employees with loss of employment orclosing of the plant because of their choice of a collective-bargaining representative.(c) Promising employee benefits, such as improved grievance procedures or indi-vidual or any other benefits, if they reject the Union as their bargaining representative.(d)Contributing support to, recognizing, or in any manner dealing with theemployee committee as a representative of any of the employees for the purpose ofdealingwith Respondent concerning grievances or any terms or conditions ofemployment.(e) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action necessary to effectuate the policies oftheAct:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all employees in the above-described appropriate unit, andembody in a signed agreement any understanding reached.(b)Disestablish the employee committee as the representative of any of its employ-ees for the purpose of dealing with it concerning grievances or other terms or condi-tions of employment.(c)Post at its plant at Cuyahoga Falls, Ohio, the attached notice marked "Appen-dix." 6Copies of such notice, to be furnished by the Regional Director for Region 8,shall, after being signed by an authorized representative of the Respondent, beposted immediately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced, or covered byany othermaterial.(d)Notify the said Regional Director, in writing, within 20 days from the dateof receipt of this Decision, what steps the Respondent has taken to complyherewith.7aIn the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shallbe substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order"7In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that-WE WILL bargain upon request with Amalgamated Clothing Workers ofAmerica, Cleveland Joint Board,AFL-CIO,as the exclusive representative ofour production and maintenance employees.WE WILL NOTthreaten to close the plantor go out ofbusiness because ofour employees'choice of a collective-bargaining representative.WE WILL NOT promise benefits to our employees if they reject the Unionas their bargaining representative. BECKER COUNTYSAND & GRAVEL COMPANY557WE WELL NOT in any other manner interfere with our employees in the exer-cise of their right to join or assist a labor organization,to bargain collectively,or to engage in concerted activities for mutual aid or protection.WE HAVEdisestablished the employee committee.ATCO-SURGICAL SUPPORTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio, Telephone No. 621-4465.Becker County Sand&Gravel CompanyandInternational Unionof Operating Engineers,Local497,AFL-CIO.Case No. 11-CA-26148.March 10, 1966DECISION AND ORDEROn November 16, 1965, Trial Examiner Robert Cohn issued hisDecision in the above-entitled proceeding, finding that Respondent hadengaged inunfair labor practicesas allegedin the complaint, andrecommending that it cease and desist therefrom and take certainaffirmative action,as setforth in the attached Trial Examiner's Deci-sion.The TrialExamineralso found that Respondent had not en-gaged in other unfair labor practices and recommended the dismissalof the complaint as to them. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulingsare hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner,' as modified herein.The Trial Examiner found, and we agree, that Respondent violatedSection 8 (a) (1) of the Act by coercively interrogating employees con-cerning their union activities; requesting that employees engage insurveillance of the union activities of other employees; and main-taining a ban upon union solicitation on company premises during'In the absence of exceptions,we adoptpro formathe Trial Examiner'sfinding thatRespondent did not violate Section 8(a)(3) and(1) of the Actby discharging JosephGrant.157 NLRB No. 49.